Citation Nr: 1512587	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  10-23 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent disabling for service-connected schizophrenia disorder.  

2.  Entitlement to an increased rating in excess of 30 percent disabling for service-connected residuals of an arteriovenous fistula (AVF) of the left lower extremity, claimed as residuals of a vascular malformation, status post surgery and immobilization of the left knee.   

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1972 to January 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The February 2009 rating decision denied entitlement to increased ratings for the service-connected schizophrenia disorder and residuals of a left lower extremity AVF.  The May 2009 rating decision denied entitlement to a TDIU.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 

FINDINGS OF FACT

1.  For the entire rating period on appeal, the Veteran's service-connected schizophrenia disorder has been manifested by symptomatology more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; and inability to establish and maintain effective relationships.  

2.  For the entire rating period on appeal, the Veteran's schizophrenia disorder has not been manifested by symptomatology more nearly approximating total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; and memory loss for names of close relatives, own occupation, or own name.  

3.  For the entire rating period under appeal, the Veteran's residuals of a lower extremity AVF have manifested in edema; the residuals have not manifested in stasis dermatitis, ulceration, cellulitis, an enlarged heart, wide pulse pressure, tachycardia, or high output cardiac failure.  

4.  The Veteran is service-connected for schizophrenia, rated as 70 percent disabling, residuals of a left lower extremity AVF, rated as 30 percent disabling, and a left knee scar, rated at 10 percent disabling.  The combined evaluation of the Veteran's service-connected disabilities is 80 percent.  

5.  The weight of the competent, probative, and credible evidence demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, for the entire rating period on appeal, the criteria for a rating of 70 percent disabling, but no higher, for schizophrenia have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9204 (2014).  

2.  The criteria for a rating in excess of 30 percent disabling for residuals of a lower extremity AVF have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 4.3, 4.7, 4.104, Diagnostic Code 7113 (2014).


2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for an increased disability rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO issued a December 2008 pre-adjudicatory notice letter to the Veteran that met the VCAA notice requirements.

VA also satisfied its duty to assist the Veteran in the development of the claims.  VA and private treatment records, VA examination reports from January 2009 and March 2011, a February 2012 VA opinion, and lay statements from the Veteran have been associated with the claims file.  

The Veteran was afforded VA examinations in January 2009 and March 2011 to address the disability ratings for schizophrenia and residuals of a left lower extremity AVF.  See 38 C.F.R. § 3.159(c)(4) (2014).  In addition, an addendum medical opinion was obtained relating to the disability rating for schizophrenia in February 2012.  When VA undertakes to provide a VA examination or obtain a VA medical opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the January 2009 and March 2011 examinations are adequate for rating purposes.  The VA examiners reviewed the Veteran's medical history and complaints, made clinical observations, and rendered opinions regarding the severity of the disabilities.  In addition, the VA examiners addressed all the relevant rating criteria for rating the service-connected disabilities, including the functional impact of the Veteran's disabilities upon his occupational and social functioning.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

However, the Board finds the February 2012 addendum medical opinion relating to the disability rating for schizophrenia inadequate for the purpose of separating the effects of the service-connected schizophrenia apart from the effects of non-service-connected psychiatric conditions.  As discussed in more detail below, the Board will resolve reasonable doubt in the Veteran's favor and consider all of his psychiatric symptoms to be attributable to his service-connected schizophrenia.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); Howell v. Nicholson, 19 Vet. App. 535, 540 (2006).  Therefore, remand for clarification of the opinion would only delay adjudication of the Veteran's claim further and would have no possibility of benefiting the Veteran. 

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.

Disability Rating Criteria - Laws and Regulations

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.2, 4.10 (2014).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the United States Court of Appeals for Veterans Claims (Court) recognized entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  

VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider, 11 Vet. App. at 182; Howell, 19 Vet. App. at 540.  Where there is a lack of sufficient medical evidence that differentiates such symptoms, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See id.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Increased Rating for Schizophrenia - Analysis

The Veteran contends that his schizophrenia has caused more severe symptomatology than that contemplated by the 50 percent disability rating currently assigned, and asserts that an increased rating is warranted.  Specifically, the Veteran indicates that his schizophrenia has caused depression, social isolation, anxiety, irritability, and feelings of hopelessness and worthlessness.  

Schizophrenia is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9204.  The Veteran's current disability rating of 50 percent has been in effect since August 26, 1987, and is therefore protected under the law preserving disability ratings in effect for more than 20 years.  38 C.F.R. § 3.951(b).  

Under the General Rating Formula for Mental Disorders, a 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships.  

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.  

In determining the level of impairment under 38 C.F.R. § 4.130, "the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupation and social impairment."  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id.  

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of original jurisdiction (AOJ) on or after August 4, 2014.  Id.  The provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board, such as this case.  See id.  The RO certified the Veteran's appeal to the Board in May 2014 and therefore the claim is governed by DSM-IV.

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning of a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996).  

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

During the pendency of the appeal, the Veteran has been diagnosed with multiple psychiatric conditions, to specifically include, schizophrenia, undifferentiated type, major depressive disorder, polysubstance abuse, and substance abuse induced mood disorder.  As discussed above, if it is not possible to evaluate separately the effects of each disability, application of the benefit-of-the-doubt doctrine requires that all inseparable effects be attributed to the veteran's service connected disability.  Mittleider, 11 Vet. App. at 182; Howell, 19 Vet. App. at 540.  In this case, the Veteran is service-connected for schizophrenia, but is not service-connected for major depressive disorder, polysubstance abuse, or substance abuse induced mood disorder.  

Following the March 2011 VA examination, in February 2012, the VA examiner was asked to provide an addendum medical opinion as to the relationship between the Veteran's current psychiatric condition and service-connected schizophrenia.  The VA examiner opined that the Veteran's current psychiatric condition is less likely than not related to service-connected schizophrenia.  As rationale, the VA examiner discussed, at length, the Veteran's substance dependence, including the Veteran's use of alcohol and illicit drugs before he was diagnosed with schizophrenia.  The VA examiner then concluded that "it is more evident that the physical and mental deterioration suffered by this veteran has been mostly on account to his polysubstance dependance [sic] while his schizophrenic symptomatology has been documented as in remission."  

The Board finds the February 2012 addendum medical opinion inadequate for the purpose of separating the effects of service-connected schizophrenia from the effects of major depressive disorder, polysubstance abuse, and substance abuse induced mood disorder.  First, the VA examiner did not discuss the effects of major depressive disorder.  Second, the VA examiner provided an opinion as to the likelihood of ascribing the Veteran's symptoms to polysubstance abuse, indicating that the Veteran's current psychiatric profile is "mostly on account" due to polysubstance abuse, which is "less likely than not" related to schizophrenia.  In contrast, the VA examiner has not delineated the effects of each psychological disorder as required by Mittleider and Howell.  As the effects of the Veteran's schizophrenia have not be separated apart from the effects of the non-service-connected psychological conditions by sufficient evidence, the Board will resolve reasonable doubt in favor of the Veteran and attribute all psychological symptoms to the Veteran's service-connected schizophrenia.  Mittleider, 11 Vet. App. at 182; Howell, 19 Vet. App. at 540.  

The Veteran submitted his claim for increased disability compensation in November 2008 while he was undergoing inpatient psychiatric treatment at a VA medical center.  November 2008 VA inpatient treatment records indicate that the Veteran was admitted for inpatient treatment due to self-harm ideation and plan.  These treatment records also indicate that the Veteran had a history of two prior suicide attempts, and currently presented with chronic sleep impairment, poor judgment, poor insight, and a restricted affect.  In contrast, the admitting VA clinician indicated that the Veteran did not experience delusions, hallucinations, or panic attacks; and demonstrated preserved memory, normal thought processes, and appropriate personal hygiene.  The VA clinician assigned a GAF score of 25 upon admission.  

Private treatment records indicate that the Veteran received 12 days of inpatient psychiatric treatment in March/April 2009.  The admission psychiatric examination indicated the Veteran presented with a restricted affect, depressed mood, impaired social judgment, impaired memory processes, poor concentration, and reported experiencing auditory hallucinations, and recurrent suicidal ideations.  In contrast, the private clinician indicated the Veteran presented with normal thought processes; appropriate hygiene; and cooperative attitude.  A GAF score of 15 was assigned.  Nursing progress notes during the March/April 2009 inpatient admission reflect that the Veteran consistently reported being sad, but was coherent and cooperative.  In addition, these records indicate the Veteran was consistently oriented to person, place, and time, and often denied suicidal/homicidal ideations and audiovisual hallucinations.  

The Veteran was afforded a VA examination in January 2009.  At that time, the Veteran reported social isolation, depressed mood, lack of interest in significant activities, irritability with daily anger outbursts, sleep impairment, and decreased appetite.  Upon psychiatric examination, the VA examiner determined the Veteran was experiencing persecutory delusions and demonstrated moderate impairment of short-term memory.  In contrast, the VA examiner indicated the Veteran did not experience hallucinations, suicidal ideations, or panic attacks; and demonstrated good impulse control, normal thought processes, and appropriate personal hygiene. In conclusion, the VA examiner indicated that the Veteran's symptoms resulted in occupational and social impairment with deficiencies in areas of judgment, thinking, and mood.  The VA examiner assigned a GAF score of 60 overall, but 55 for alcohol dependence, and 50 for cocaine dependence.  

Private treatment records indicate that the Veteran received 12 days of inpatient psychiatric treatment in July 2009.  These records indicate that the Veteran was admitted due to an exacerbation of depressive symptoms characterized by a loss of sleep, anxiety, irritability, intranquility, crying spells, low self-esteem, loss of interest in pleasurable activities, suicidal ideations, and feelings of fear and sadness.  Additionally, the Veteran reported poor judgment, poor impulse control, and unpredictable behavior.  The admission psychiatric examination indicated the Veteran presented with a dull affect, anxious and irritable mood, paranoid thought content and tangential thought processes, inadequate social judgment, and reported experiencing delusions, audiovisual hallucinations, and suicidal and homicidal ideations.  In contrast, the private clinician indicated the Veteran presented with intact memory processes; orientation to person, place, and time; appropriate hygiene; cooperative attitude; good concentration; and no history of aggressive conduct.  A GAF score of 10 was assigned.  

Nursing progress notes during the July 2009 inpatient admission reflect that the Veteran consistently reported being sad, but was cooperative.  In addition, these records indicate the Veteran was consistently oriented to person, place, and time, and often denied suicidal/homicidal ideations and audiovisual hallucinations.  The July 2009 discharge summary indicates that at time of discharge, the Veteran: was alert, active, coherent, relevant, and organized; was not experiencing suicidal/homicidal ideations, audiovisual hallucinations, or delusions; and demonstrated good judgment and introspection, good impulse control, and appropriate affect and mood.  The private clinician noted a GAF score of 60 at time of discharge, and indicated that the best GAF score over the past year was 50.  

Private treatment records indicate that the Veteran received 8 days of inpatient psychiatric treatment in November 2009.  These records indicate that the Veteran was admitted due to an exacerbation of depressive symptoms characterized by alcohol dependence, suicidal ideations, and symptoms of withdrawal.  The admission psychiatric examination indicated the Veteran presented with an anxious, depressed, and irritable mood; paranoid thought content; disorientation to time; poor concentration; limited immediate memory; lessened social judgment; and reported experiencing delusions and non-constant suicidal ideations.  In contrast, the private clinician indicated the Veteran presented with intact recent and remote memory processes; normal thought processes; orientation to person and place; appropriate hygiene; cooperative attitude; no history of aggressive conduct; and was not experiencing audiovisual hallucinations.  A GAF score of 10 was assigned.  

Nursing progress notes during the November 2009 inpatient admission reflect that the Veteran consistently reported being sad, withdrawn, and anxious, but was cooperative.  In addition, these records indicate the Veteran was consistently oriented to person, place, and time, and often denied suicidal/homicidal ideations and audiovisual hallucinations.  The November 2009 discharge summary indicates that at time of discharge, the Veteran: was alert, coherent, relevant, and cooperative; was oriented to person, place, and time; was not experiencing suicidal/homicidal ideations, audiovisual hallucinations, or delusions; and demonstrated appropriate affect and mood.  The private clinician noted a GAF score of 60 at time of discharge, and indicated that the best GAF score over the past year was 70.  

Private treatment records indicate that the Veteran received 8 days of inpatient psychiatric treatment in March 2010.  These records indicate that the Veteran was admitted due to an exacerbation of depressive symptoms characterized by alcohol dependence, suicidal ideations, and symptoms of withdrawal.  The admission psychiatric examination indicated the Veteran presented with a dull affect; depressed mood; poor concentration; and reported experiencing suicidal ideations.  In contrast, the private clinician indicated the Veteran presented with intact memory processes; normal thought processes and content; orientation to person, place, and time; appropriate hygiene; cooperative attitude; adequate judgment; and no history of aggressive conduct.  A GAF score of 10 was assigned.

Nursing progress notes during the March 2010 inpatient admission reflect that the Veteran consistently reported being sad, but was coherent and cooperative.  In addition, these records indicate the Veteran was consistently oriented to person, place, and time, and often denied suicidal/homicidal ideations.  The March 2010 discharge summary indicates that at time of discharge, the Veteran: was alert, coherent, and relevant; was oriented to person, place, and time; and was not experiencing suicidal ideations.  The private clinician noted a GAF score of 60 at time of discharge, and indicated that the best GAF score over the past year was 50.  

The Veteran was afforded a second VA examination in March 2011.  At that time, the Veteran reported social isolation, depressed mood, irritability, and sleep impairment.  Upon psychiatric examination, the VA examiner noted the Veteran presented with a constricted affect, guarded attitude, depressed mood, preoccupation of thought, and fair impulse control.  The VA examiner indicated that the Veteran did not experience delusions, hallucinations, suicidal ideations, or panic attacks; and demonstrated appropriate personal hygiene.  In conclusion, the VA examiner indicated that the Veteran's symptoms resulted in occupational and social impairment with deficiencies in areas of family relations, work, and mood.  However, the VA examiner assigned a GAF score of 70.  

Upon review of the evidence of record, both lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran's psychiatric symptoms were productive of occupational and social impairment, with deficiencies in most areas, such as family relations, judgment, thinking, or mood, for the entire period under appeal.  The Board finds the Veteran's psychiatric condition to be consistently manifested by recurrent suicidal ideation; near-continuous depression affecting an ability to function independently, appropriately, and effectively; impaired thought processes, judgment, and impulse control; and difficulty in adapting to stressful situations.  In addition, the evidence demonstrated that the Veteran has periodically experienced delusions, auditory hallucinations, and impaired memory processes.  

Moreover, the Veteran's GAF scores during the rating period have ranged from 10 to 70, with the majority of these scores between 50 and 60, indicative of moderate to severe impairment in social and occupational functioning.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's psychiatric disability more nearly approximates a 70 percent rating for the entire rating period under appeal.

The Board further finds that a rating in excess of 70 percent for the entire rating period under appeal is not warranted.  The Board recognizes that the Court in Mauerhan stated that the symptoms listed in VA's General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating; however, the Court further indicated that without those examples, differentiating between rating evaluations would be extremely ambiguous.  Mauerhan, 16 Vet. App. at 442-43.

With this in mind, the evidence shows that the Veteran's overall psychiatric picture is already adequately contemplated by the 70 percent disability rating.  The Veteran's symptoms of suicidal ideation, near-continuous depression, impaired impulse control, and difficulty adapting to stressful circumstances are properly contemplated under the 70 percent disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9204.  In addition, the rest of the Veteran's symptoms are contemplated by the Rating Schedule.  The evidence demonstrates that the Veteran suffers from chronic sleep impairment and anxiety, but these symptoms are specifically listed under the criteria for a 30 percent rating.  Additionally, the evidence demonstrates that the Veteran presents with a restricted affect, disturbances of mood and motivation, impaired judgment, and impaired memory process; however, these symptoms are specifically listed under the criteria for a 50 percent rating.    

Further, the lay and medical evidence of record does not demonstrate total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  See 38 C.F.R. § 4.130, Diagnostic Code 9204.  In this regard, private treatment records have documented at least one occurrence of:  impairment in thought processes, delusions, auditory hallucinations, danger of hurting self, disorientation of time, and impaired memory; however, the Board finds that the Veteran's symptoms do not arise to the level of impairment contemplated by a 100 percent disability rating.  

Regarding impairment in thought processes, only the July 2009 inpatient admission examination documented a tangential thought process; all other treatment records have documented a coherent, relevant, and logical thought process.  Regarding delusions and hallucinations, while several treatment records have documented either delusions or auditory hallucinations, these abnormal perceptions have not been described as persistent, as required by the 100 disability rating criteria.  Regarding danger to oneself, while the Veteran has on several occasions voluntarily admitted himself for inpatient treatment due to suicidal ideation with a plan, he has not been described as a persistent danger to himself or others, as required by the 100 disability rating criteria.  Regarding disorientation to time, only the July 2009 inpatient admission examination documented disorientation to time; all other treatment records have documented consistent orientation to person, place, and time.  Regarding impaired memory processes, several treatment records have indicated impaired immediate memory, but not to the degree where the Veteran is unable to remember the names of his close relatives, his profession, or his own name.  Furthermore, at no time has the Veteran demonstrated gross impairment in communication, grossly inappropriate behavior, or an intermittent inability to perform activities of daily living, including an inability to maintain minimal personal hygiene.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the lay and medical evidence demonstrates that the Veteran's schizophrenia symptoms more nearly approximate a 70 percent disability rating.  As such, the Board finds that a 70 percent disability rating, but no higher, is warranted for the entire rating period on appeal.  See 38 C.F.R. § 4.3.

Increased Rating for Residuals of an AVF - Analysis

The Veteran contends that the residuals of an AVF of his left lower extremity has caused more severe symptomatology than that contemplated by the 30 percent disability rating currently assigned, and asserts that an increased rating is warranted.  Specifically, the Veteran indicates constant pain, and decreased tolerance to standing and walking.  

AVF is defined as a "communication, sometimes congenital, but often traumatic, between an artery and a nearby vein, so that blood flows directly into the vein, or else is carried into the vein by a connecting sac."  Dorland's Illustrated Medical Dictionary 712 (32nd ed. 2012).  Traumatic AVFs are evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7113.  

Under Diagnostic Code 7113, a 20 percent disability rating is assigned for an AVF of the upper extremity with edema or stasis dermatitis.  A 30 percent disability rating is assigned for an AVF of the lower extremity with edema or stasis dermatitis.  A 40 percent disabling rating is assigned for an AVF of the upper extremity without cardiac involvement, but with edema, stasis dermatitis, and either ulceration or cellulitis.  A 50 percent disabling rating is assigned for an AVF of the lower extremity without cardiac involvement, but with edema, stasis dermatitis, and either ulceration or cellulitis.  A 60 percent disability rating is assigned for an AVF (regardless of location) without heart failure, but with an enlarged heart, wide pulse pressure, and tachycardia.  A 100 percent disability rating is assigned for an AVF (regardless of location) with high output heart failure.  38 C.F.R. § 4.104, Diagnostic Code 7113.  

After a review of all the evidence of record, lay and medical, the Board finds that, for the entire rating period under appeal, the Veteran's residuals of a left lower extremity AVF have not manifested in edema, stasis dermatitis, and either ulceration or cellulitis so as to warrant a higher disability rating.  

The Veteran was afforded a VA examination in January 2009.  At that time, the Veteran complained that his condition had progressively worsening resulting in increased pain (described as pounding), occasional swelling and redness, decreased standing tolerance, and decreased walking tolerance.  The VA examiner indicated the Veteran presented with a history of an AVF in the left leg, but without a history of vascular neoplasm, aneurysm, arteriosclerosis obliterans, thromboangiitis obliterans, varicose veins, post-phlebitic syndrome, erythromelalgia, angioneurotic edema, or Raynaud's syndrome.  In addition, the VA examiner noted normal heart size and normal cardiac function.  The VA examiner noted diagnostic testing that documented residual mild left arterial tibio-peroneal occlusive disease and mild to moderate left superficial venous valvular insufficiency.  

The Veteran was afforded a second VA examination in March 2011.  At that time, the Veteran complained that his condition had progressively worsening resulting in increased pain, described as pounding, that is aggravated by cold and rainy weather. The VA examiner indicated the Veteran presented with a history of an AVF in the left leg, but without a history of vascular neoplasm, aneurysm, arteriosclerosis obliterans, thromboangiitis obliterans, varicose veins, post-phlebitic syndrome, erythromelalgia, angioneurotic edema, or Raynaud's syndrome.  In addition, the VA examiner noted normal heart size and normal cardiac function.  The VA examiner noted diagnostic testing that documented residual mild left arterial tibio-peroneal occlusive disease and mild to moderate left superficial venous valvular insufficiency.

Based on the above, the Board finds that for the entire rating period under appeal, the Veteran's residuals of a lower extremity AVF have not manifested in edema, stasis dermatitis, and either ulceration or cellulitis, as required for a 50 percent disability rating.  In addition, the Veteran's residuals of a lower extremity AVF have not manifested in high output cardiac failure, an enlarged heart, wide pulse pressure, or tachycardia.  Therefore, the Board finds that the Veteran's symptomatology does not warrant a disability rating in excess of the 30 percent rating currently assigned.  38 C.F.R. § 4.104, Diagnostic Code 7113.  

The Board has additionally considered other diagnostic codes to provide the Veteran with the most beneficial disability rating for his symptomatology.  See Schafrath, 1 Vet App. at 595.  In this regard, both VA examiners noted a negative history for arteriosclerosis obliterans, thromboangiitis obliterans, aneurysms, varicose veins, post-phlebitic syndrome, erythromelalgia, angioneurotic edema, and Raynaud's syndrome; therefore, Diagnostic Codes 7110-7112, 7114, 7115, 7117-7121 do not apply in this case.   

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for an increased rating in excess of 30 percent for residuals of a left lower extremity AVF for any period, and the claim must be denied.  Because a preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

The Board finds that the symptomatology and impairment caused by the Veteran's service-connected schizophrenia are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The rating criteria found in 38 C.F.R. §4.130 fully address the Veteran's current symptomatology associated with his schizophrenia.  In this regard, the Veteran's psychiatric condition is manifested by near-continuous depression, impaired impulse control, difficulty in adapting to stressful circumstances, and recurrent suicidal ideation.   

On the other hand, the Board finds that the Veteran's symptom of pain with standing and ambulation that increases with continued weight-bearing is not specifically contemplated by 38 C.F.R. § 4.104, Diagnostic Code 7113.  In this regard, however, 38 C.F.R. § 4.104, which contains all the diagnostic codes related to the cardiovascular system, does contemplate symptoms of limb pain that is exacerbated by weight bearing caused by certain cardiovascular diagnoses.  The Veteran has been examined twice during the appeal period by VA examiners, both of which have considered these diagnoses, but have indicated that those diagnoses are not applicable in the Veteran's case.  Therefore, while Diagnostic Code 7113 does not specifically address all of the Veteran's symptoms, the Board finds the Rating Schedule adequate for the purposes of evaluating the Veteran's overall cardiovascular disability level.  The Board finds that the weight of the evidence does not show marked interference with employment by the residuals of a lower extremity AVF.  The evidence includes the January 2009 VA psychiatric report which shows that the examiner indicated that the disability manifested in weakness, fatigue, and pain that causes significant effects on occupational activities.  The March 2009 statement of the private physician noted severe pain and inability to stand and no healthy industrial or social adaptabilities.  In March 2011, the VA cardiovascular examiner indicated that the  Veteran was able to obtain and secure a gainful sedentary job with light duty regarding the disability.  While the evidence some functional impairment due to the disability including occupational impairment, the weight of the evidence does not show marked interference with employment due to the lower extremity AVF alone and there is no indication of frequent periods of hospitalization or other related factors that indicate such an exceptional disability picture not already contemplated by the Rating Schedule.  

In this case, the problems reported by the Veteran regarding the service-connected schizophrenia and residuals of a lower extremity AVF are contemplated by the Rating Schedule discussed above.  The Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disabilities and symptomatology.  Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a TDIU - Laws and Regulations

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent.  38 C.F.R. § 4.16(a).  In calculating whether a veteran meets the schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability.  Id.  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation.  Id.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a Veteran's actual industrial impairment.  In a pertinent precedent decision, VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  VAOPGCPREC 75-91 (Dec. 17, 1991).  Thus, the criteria for determining unemployability include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  Id. 

The Court has also held that a veteran's advancing age and non-service-connected disabilities may not be considered in the determination of whether a veteran is entitled to a TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and maintain employment.  Thus, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose, 4 Vet. App. at 363. 

Furthermore, marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Entitlement to a TDIU - Analysis

The Veteran contends that he is entitled to a TDIU because he is unable to secure and follow substantially gainful employment due to his service-connected disabilities.  The evidence of record indicates that the Veteran completed four years of a college education, and was the self-employed owner of a funeral parlor from 1995 until 2007.  The Veteran contends that, since 2007, he is unable to work due to his service-connected schizophrenia and residuals of a lower extremity AVF.  

The Board first finds that the Veteran's service-connected disabilities meet the schedular criteria for consideration of a TDIU.  As adjudicated above, the Board is granting entitlement to an increase in the disability rating for service-connected schizophrenia to 70 percent disabling; therefore, the Veteran has on service-connected disability rated at 60 percent disabling or higher.  38 C.F.R. § 4.16(a).  In addition, the Veteran's combined disability evaluation is now 80 percent, with at least one disabling rated at 40 percent disabling.  38 C.F.R. §§ 4.16(a), 4.25.  

After review of all the evidence of record, lay and medical, the Board next finds that the Veteran is unable to secure or follow substantially gainful employment due to his service-connected disabilities.  As indicated above, the Veteran has been afforded VA examinations in January 2009 and March 2011, which discuss the effect of the Veteran's service-connected disabilities upon employment.  In addition, the Veteran submitted a March 2009 statement from a private physician in support of his claim for a TDIU.  

In the January 2009 VA psychiatric examination report, the VA examiner indicated that the Veteran's history and examination support the Veteran's contention that he is unable to work due to his mental condition.  In the January 2009 VA cardiovascular examination report, the VA examiner indicated that the Veteran's residuals of a lower extremity AVF have manifested in weakness, fatigue, and pain that causes significant effects on his occupational activities.  

In a March 2009 statement, the Veteran's private physician indicated that Veteran reported being unable to work due to swelling and severe pain in the left knee, an inability to remain standing, feelings of hopelessness and worthlessness, insomnia, social isolation, diminished interest, forgetfulness, and frequent suicidal ideation.  The private physician opined that the Veteran has no healthy industrial or social adaptabilities.  

In the March 2011 VA psychiatric examination report, the VA examiner indicated that the Veteran's history and examination support the Veteran's contention that he is unable to work due to his mental condition.  The VA examiner further indicated that the Veteran presented with limitations in his capacity to independently interact effectively on a sustained basis with other individuals, limitations in social functioning in work situations involving interactions with the public, and limitations in responding appropriately to persons in authority or cooperative behaviors with coworkers.  

In contrast to the opinions above, in the March 2011 VA cardiovascular examination report, the VA examiner indicated that the Veteran is able to obtain and secure a gainful sedentary job with light duty in respect to the residuals of a lower extremity AVF.  The VA examiner explained that the Veteran was independent with all activities of daily living, self-care activities, and ambulation.  

The evidence of record indicates that the Veteran meets the schedular criteria for consideration of a TDIU.  The evidence of records contains both favorable and unfavorable competent medical opinions to the Veteran's claim.  While the March 2011 VA cardiovascular examiner provided an unfavorable opinion, this VA examiner only considered the Veteran's physical limitations due to residuals of a lower extremity AVF, and did not provide an opinion with respect to all of the Veteran's service-connected disabilities.  The record as a whole consistently demonstrates that the Veteran's psychiatric symptoms render the Veteran unemployable.  Taking in consideration both the lay and medical evidence of record, to include consideration of the Veteran's employment history and his educational attainment, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities are of sufficient severity to preclude him from securing and following substantially gainful employment.  For these reasons, and resolving any doubt in the Veteran's favor, the Board finds that the evidence of record as a whole demonstrates that the Veteran has met the criteria set forth in 38 C.F.R. § 4.16, and accordingly, the Board finds that a TDIU is warranted.


ORDER

Entitlement to a rating of 70 percent disabling, but no higher, for schizophrenia is granted.  

Entitlement to an increased rating in excess of 30 percent disabling for residuals of an AVF of the left lower extremity is denied.  

Entitlement to a TDIU is granted. 



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


